Title: To Thomas Jefferson from James Leander Cathcart, 25 January 1806
From: Cathcart, James Leander
To: Jefferson, Thomas


                        
                            Jany. 25. 1806
                        
                        James Leander Cathcart prests his respectful compliments to Mr Jefferson & returns him the Arabic
                            manuscript with a literal translation: it is not dated at any particular place, but the Tunisian Ambassador supposes it to
                            have been wrote at Derna & refers you to Mr Eaton for a further elucidation of the facts therein contain’d.
                    